**AMENDED 2/26/20 TO INCLUDE CHARGES ONLY**
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 19-79-JVS

 Defendant           Mitchell Dow                                            Social Security No. 0         6   7     7
 akas:   David Baker                                                         (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           02     24      2020

  COUNSEL                                                              Dan Chambers, Retained
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     ***Wire Fraud in violation of 18 USC Section 1343 as charged in the Single-Count Information

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of:


It is ordered that the defendant pay a special assessment of $100, which is due immediately.

Pursuant to Guideline Section 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Mitchell
Dow is hereby committed on the Single Count Information to the custody of the Bureau of Prisons for a term
of 1 day (TIME SERVED).

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3)
years under the following terms and conditions:

1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
Office and General Order 18-10.

2. During the period of community supervision, the defendant shall pay the special assessment in accordance
with this judgment’s orders pertaining to such payment.

3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
on drug test within 15 days of placement on probation and at least two periodic drugs tests thereafter, not to
exceed eight tests per month, as directed by the Probation Officer.


CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 7
 USA vs.     MITCHELL DOW                                    Docket No.:   SACR 19-79-JVS

4. The defendant shall participate in an outpatient substance abuse treatment and counseling program that


includes urinalysis, breath, and/or sweat patch testing, as directed by the Probation Officer. The defendant
shall abstain from using illicit drugs and alcohol, and abusing prescription medications during the period of
supervision.

5. The defendant shall participate in mental health treatment, which may include evaluation and counseling,
until discharged from the program by the treatment provider, with the approval of the Probation Officer.

6. As directed by the Probation, the defendant shall pay all or part of the costs of the Court-ordered treatment
to the aftercare contractors during the period of community supervision. The defendant shall provide payment
and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment
shall be required.

7. The defendant shall cooperate in the collection of a DNA sample from the defendant.

8. The defendant shall provide the Probation Officer with access to any and all business records client lists,
and other records pertaining to the operation of any business owned, in whole or in part, by the defendant, as
directed by the Probation Officer.

9. The defendant shall participate for a period of 8 months in a home detention program which may include
electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall observe all
rules of such program, as directed by the Probation Officer. The defendant shall maintain a residential
telephone line without devices and/or services that may interrupt operation of the monitoring equipment.

If able, the defendant shall pay the costs of Location Monitoring to the contract vendor, not to exceed the sum
of $12.00 for each day of participation. The defendant shall provide payment and proof of payment as
directed by the Probation Officer.

The Court authorizes the US Probation & Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant’s treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without
the consent of the sentencing judge.

The Court authorizes the US Probation & Pretrial Services Office to disclose the Presentence Report, and/or
any previous mental health evaluations or reports, to the treatment provider. The treatment provider may
provide information (excluding the Presentence Report), to State or local social service agencies (such as the
State of California, Department of Social Services), for the purpose of the client’s rehabilitation.




CR-104 (wpd 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                           Page 2 of 7
 USA vs.     MITCHELL DOW                                                            Docket No.:      SACR 19-79-JVS




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
                                                                                     convicted of a felony unless granted permission to do so by the probation
 2.    The defendant must report to the probation office in the federal              officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a             the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                    that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                  rehabilitation;

 3.    The defendant must report to the probation office as instructed by      10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                               purchase, possess, use, distribute, or administer any narcotic or other
                                                                                     controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                  except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                11.   The defendant must notify the probation officer within 72 hours of being
                                                                                     arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment       12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                  destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation       13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before         enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                 permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                               14.   As directed by the probation officer, the defendant must notify specific
 7.    The defendant must permit the probation officer to contact him or             persons and organizations of specific risks posed by the defendant to
       her at any time at home or elsewhere and must permit confiscation             those persons and organizations and must permit the probation officer to
       of any contraband prohibited by law or the terms of supervision and           confirm the defendant’s compliance with such requirement and to make
       observed in plain view by the probation officer;                              such notifications;

 8.    The defendant must work at a lawful occupation unless excused by        15.   The defendant must follow the instructions of the probation officer to
       the probation officer for schooling, training, or other acceptable            implement the orders of the court, afford adequate deterrence from
       reasons and must notify the probation officer at least ten days               criminal conduct, protect the public from further crimes of the
       before any change in employment or within 72 hours of an                      defendant; and provide the defendant with needed educational or
       unanticipated change;                                                         vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                        JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 7
             The defendant must also comply with the following special conditions (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and

                     5. Other penalties and costs.



 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS



          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.



         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.



         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.



                                  These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 5 of 7
 USA vs.     MITCHELL DOW                                                        Docket No.:      SACR 19-79-JVS




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




CR-104 (wpd 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 6 of 7
 USA vs.     MITCHELL DOW                                                      Docket No.:     SACR 19-79-JVS




                                                 FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 7 of 7
